DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 05/17/2022: Claims 1-2 and 4-13 are pending.

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1, 2, 4, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Chong et al (US 2010/0244867 A1, cited in IDS, heretofore referred to as Chong) in view of Kim (US 2015/0198632 A1, heretofore referred to as Kim) in view of Kazuki et al (JP 2010216847A, cited in IDS, using attached translation heretofore referred to as Kazuki) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  
Applicant's arguments regarding the rejection of claims 8, 9, and 11 under 35 U.S.C. 103 as being unpatentable over Chong in view of Kim in view of Kazuki in view of Matsunaga et al. (US 6,242,930 B1, cited in IDS, hereinafter Matsunaga) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However a new rejection has been formed in view of Kazuki. 
Applicant's arguments regarding the rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Chong in view of Kim in view of Kazuki in view of Matsunaga in view of Lin et al (US 2008/0054918 A1, cited in IDS, heretofore referred to as Lin) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.   However a new rejection has been formed in view of Kazuki.
Applicant's arguments regarding the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable Chong in view of Kim in view of Kazuki in view of Matsunaga and Mayer et al. (US 2009/0242405 A1, cited in IDS, hereinafter Mayer) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  However a new rejection has been formed in view of Kazuki.

Allowable Subject Matter
Claims 1-2 and 4-13 are allowed. 
The following is a statement of reasons for allowance:  In claim 1, the prior art of record, individually or in combination, does not teach or fairly suggest the specific limitations: “further comprising one or more passive component structures disposed to provide one or more compensating impedances between holes of the hole pattern, wherein the one or more passive component structures are each connected to two or more parts of the patterned metal layer.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2 and 4-11 are allowed for depending from allowed claim 1.
In claim 12, the prior art of record, individually or in combination, does not teach or fairly suggest the specific limitations: “wherein the guide plate further comprises one or more passive component structures disposed to provide one or more compensating impedances between holes of the hole pattern, wherein the one or more passive component structures are each connected to two or more parts of the patterned metal layer.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claim 13 is allowed for depending from allowed claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Kazama et al teaches an impedance adjustment but does not teach “… wherein the guide plate further comprises one or more passive component structures disposed to provide one or more compensating impedances between holes of the hole pattern, wherein the one or more passive component structures are each connected to two or more parts of the patterned metal layer.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863